DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of April 14, 2021.  The rejections are stated below.  Claims 1-9 are pending and have been examined.

Information Disclosure Statement
2.	IDS filed 9/22/2021 has been acknowledged.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial forecasting or simulating long term investments without significantly more. 
5.	Claim 1 is directed to a process which is one of the four statutory categories of  invention.
6.	Claim 1 recites “an …, comprising: a …; and a … connected to the … and having:
a … having a … for collecting, storing, and linking data associated with historical financial performance data of a market fund;
a … connected to the … and the …, and running a plurality of … to display a progression of at least one of account values, graphics, audible or text feedback representing the financial performance of a user simulated account through a simulation, the plurality of … used to perform the simulation include:
a … for setting an initial amount to invest in the simulated account in numerical value, and a periodic contribution amount to invest in the simulated account in numerical value;
a … configured to set a length of time period represented in the simulation; and
a … configured to present a graphical representation of the progression indicative of the financial performance of the simulated account with respect to the initial amount, the periodic contribution amount, and the length of time period”. These limitations (with the exception of italicized limitations) describe an abstract idea of financial forecasting or simulating long term investments corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites “a single general user interface, computer, computer readable storage device having a database module, central processing unit, core modules, user contribution selection module, time frame module, and data display module” which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
7.	This judicial exception is not integrated into a practical application. The additional element, e.g., a single general user interface, computer, computer readable storage device having a database module, central processing unit, core modules, user contribution selection module, time frame module, and data display module are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
8.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
9.	Claim 2 recites “wherein the plurality of core modules further comprises a data aggregator module configured for:
collecting data of the initial amount value;
 	collecting data of the periodic contribution value; and
collecting data of the length of time of the simulation; and
aggregating the data and applying historical financial performance data to perform the simulation”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 

10.  	Claim 3 recites “wherein the plurality of core modules further comprises a graphical conversion module providing a graphical form to display the progression, graphics, or text feedback representing the financial performance of the user simulated account during the simulation”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 

11.	Claim 4 recites “further comprising capturing a photograph of a void cheque belonging to the user, and uploading the photograph of the void cheque to the loan application processing server”  is a limitation which further defines the abstract idea. 

12.	Claim 5 recites “wherein the negative event occurs within an initial period of the simulation”  is a limitation which further defines the abstract idea. 

13.	Claim 6 recites “wherein the initial period selected from at least one of an initial three simulated years of the simulation”  is a limitation which further defines the abstract idea. 

14.	Claim 7 recites “wherein the negative event produces a visual negative feedback in the form a red warning display, a warning sound being audibly detected, and a warning message indicating the negative performance of the account”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 

15.	Claim 8 recites “wherein at least a portion of the progression, graphics, audible or text feedback representing the financial performance of the user simulated account during a simulation includes a positive feedback”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 

16.	Claim 9 recites “wherein the positive feedback includes at least one of displaying green on the display, a celebratory sound being audibly detected, and a congratulatory message concerning the positive performance of the account”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-9 are directed to an abstract idea. Thus, the claims 1-9 are not patent-eligible.


Claim Rejections – 35 USC §112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lack of Algorithm
19.	Claim 1 recites “running a plurality of core modules” However, the specification does not provide details on what the limitation, “running a plurality of core module”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.  Dependent claims 2-9 do not remedy the deficiency of claim 1 and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I) 


Claim Rejections – 35 USC §112


20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Relative Term
22.	Claim 3 recites “wherein the simulation includes at least one financial crisis event characterized by a negative event in the……” Paragraphs 0011-0012… disclose “the simulation includes at least one financial crisis event characterized by a negative event in the historical financial performance data for at least a portion of the simulation. The negative event may be caused to occur within an initial period of the simulation, which may be selected from at least one of an initial three simulated years of the simulation”.  The term "negative event " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one

specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Means Plus Function
23.	Claim 1 recites:
	“database module for collecting,…plurality of core modules used to perform…, ……user contribution selectin module for setting…,time frame module configured to set,…data display module”.
	Claim 2 recites:
	“a data aggregator module configured for…”.
	Claim 3 recites:
	“… a graphical conversion module providing a graphical form.”.
	
24.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “operable to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC 102

25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


26.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaidyanathan [US Pub No. 2020/0250760 A1].

27.	Regarding claim 1, Vaidyanathan discloses an investment learning system, comprising: a single general user interface; and a computer connected to the single general user interface and having:
a computer readable storage device having a database module for collecting, storing (Figure 3, 0019), and linking data associated with historical financial performance data of a market fund (Figure 3, 0022);
a central processing unit connected to the single general user interface and the computer readable storage device (0027), and running a plurality of core modules to display a progression of at least one of account values, graphics (0027), audible or text feedback representing the financial performance of a user simulated account through a simulation (Figure 4 item 470), the plurality of core modules used to perform the simulation include:
a user contribution selection module for setting an initial amount to invest in the simulated account in numerical value, and a periodic contribution amount to invest in the simulated account in numerical value (Figure 1, 0014);
a time frame module configured to set a length of time period represented in the simulation (Figure 1, 0014); and
a data display module configured to present a graphical representation of the progression indicative of the financial performance of the simulated account with respect to the initial amount, the periodic contribution amount, and the length of time period (Figure 1, 0014, Figure 3 item 320, 0021, Figure 4 item 0470).

28.	Regarding claim 2, Vaidyanathan discloses investment learning system of claim 1, wherein the plurality of core modules further comprises a data aggregator module configured for:
collecting data of the initial amount value (Figure 1, 0014);
collecting data of the periodic contribution value (Figure 1, 0014, Figure 3 item 320, 0021, Figure 4 item 0470); and
collecting data of the length of time of the simulation (Figure 1, 0014, Figure 3 item 320, 0021, Figure 4 item 0470); and
aggregating the data and applying historical financial performance data to perform the simulation (Figure 1, 0014, Figure 3 item 320, 0021, Figure 4 item 0470).

29.	Regarding claim 3, Vaidyanathan discloses investment learning system of claim 2, wherein the plurality of core modules further comprises a graphical conversion module providing a graphical form to display the progression, graphics, or text feedback representing the financial performance of the user simulated account during the simulation (Figure 4 item 0470).

Claim Rejections - 35 USC § 103

30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

31.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan [US Pub No. 2020/0250760 A1] in view of Ferdinand et al. [US Pub No. 2013/0346274 A1].

32.	Regarding claim 4, Vaidyanathan does not disclose however Ferdinand teaches wherein the simulation includes at least one financial crisis event characterized by a negative event in the historical financial performance data for at least a portion of the simulation (Ferdinand 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Vaidyanathan to include the teachings of Ferdinand.  The rationale to combine the teachings would be in advising a trader regarding his or her portfolio composition and/or risk position.

33.	Regarding claim 5, Vaidyanathan does not disclose however Ferdinand teaches wherein the simulation includes at least one financial crisis event characterized by a negative event in the historical financial performance data for at least a portion of the simulation (Ferdinand 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Vaidyanathan to include the teachings of Ferdinand.  The rationale to combine the teachings would be in advising a trader regarding his or her portfolio composition and/or risk position.

34.	Regarding claim 6, Vaidyanathan discloses wherein the initial period selected from at least one of an initial three simulated years of the simulation (Figure 1, 0014, Figure 3 item 320, 0021, Figure 4 item 0470).  

35.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan [US Pub No. 2020/0250760 A1] in view of Ferdinand et al. [US Pub No. 2013/0346274 A1] and further in view of DiSalvo [US Pub No. 2008/0183639 A1].

36.	Regarding claim 7, Vaidyanathan does not disclose however DiSalvo teaches wherein the negative event produces a visual negative feedback in the form a red warning display, a warning sound being audibly detected, and a warning message indicating the negative performance of the account (0147-0149).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Vaidyanathan to include the teachings of DiSalvo.  The rationale to combine the teachings is the a need in the art for a more sophisticated securities and market maker activity tracking system.

37.	Regarding claim 8, Vaidyanathan  teaches wherein at least a portion of the progression, graphics, audible or text feedback representing the financial performance of the user simulated account during a simulation includes a positive feedback (Figure 4 item 0470).  

38.	Regarding claim 9, Vaidyanathan does not disclose however DiSalvo teaches wherein the positive feedback includes at least one of displaying green on the display, a celebratory sound being audibly detected, and a congratulatory message concerning the positive performance of the account (0147-0149).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Vaidyanathan to include the teachings of DiSalvo.  The rationale to combine the teachings is the a need in the art for a more sophisticated securities and market maker activity tracking system





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692